Citation Nr: 1039992	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-30 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas



THE ISSUE

Eligibility for powered mobility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran's military service is not documented in the Medical 
Administration Service (MAS) file that was forwarded to the Board 
of Veterans' Appeals (Board).  The record available to the Board 
suggests that he served during World War II.  

This matter comes before the Board on appeal from an August 2007 
decision by the Department of Veterans Affairs (VA) Central 
Arkansas Veterans Healthcare System, North Little Rock, Arkansas.


FINDING OF FACT

The Board received notice of the Veteran's death in June 2010.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of this 
claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2010); but see Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board received notice that the Veteran had died in June 2010.

Unfortunately, the Veteran's appeal before the Board had not been 
decided by the time he died.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the originating agency that had jurisdiction 
over the Veteran's benefit claims.  


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


